                                                        rVlEIVIO ENDORSED
         SULLIVAN!                  lL
         ATTORNE:YS           AT    LAW
                                                                     NE'.V{ ¥OM, NY, 10006
                                                                      r.::i.; (ij;jij;) l;i(;lllHOOO
                                                                      FAX: (..:tii!l 6ll1<\H0i38

                                   December 18, 2019

                                                               USDCSDNY
                                                               DOCUMENT
ViaECF                                                         ELECTRONICALLY FILED
Honorable Andrew L. Carter, Jr.                                DOC#:
United States District Judge
                                                                     -----~-
                                                               DATE FILED: 12.-2.6-19
Southern District of New York
40 Foley Square
New York, New York 10007

            Re:      United States ofAmerica v. Kevin Taylor
                          Ind. No.: 18 Cr. 586 (ALC)

Dear Judge Carter:

       Mr. Taylor is scheduled to be sentenced on January 10, 2019. As the Court is
aware, mitigation specialist Carmeta Albarus has been working on a report
detailing Mr. Taylor's traumatic background. Although significant progress has
been made on compiling the material needed to provide the Court a comprehensive
report, Ms. Albarus has indicated that more time is required to obtain all the
relevant information, including certain ACS documents.

      Therefore, we are respectfully requesting that the Court adjourn Mr. Taylor's
sentence until March 9, 10, or 12, 2020, or a date convenient to the Court. I have
spoken with AUSA Elinor Tarlow regarding this request, and she indicated that the
government has no objection.

      Thank you for your consideration.
